PER CURIAM.
The appellant, Eastern Air Lines, Inc., was an additional party defendant to a proceeding in garnishment brought by the appellee, Coral Gables First National Bank, against the Florida National Bank and Trust Company. The garnishment was ancillary to an action to recover money paid out by Coral Gables First National Bank upon a forged check. The appellant claimed some interest in the money held by the Florida National Bank because it had pre*88sented two checks of the malefactor to Florida National Bank for payment. The checks were presented after notification to Florida National Bank of the fraud but before service of the writ of garnishment. Payment of the checks presented by Eastern Air Lines was refused.
The summary judgment is upon undisputed facts and implicitly holds that until a check is accepted by the drawee bank it has no liability upon the check. See § 673.3-409(1) Fla.Stat., F.S.A. Because the drawee bank (Florida National) did not accept the checks held by Eastern Air Lines, Florida National had no liability upon the checks. Gartner v. American Nat. Bank of Jacksonville, Fla.1952, 58 So.2d 705; Elmore v. Palmer First Nat. B. & T. Co. of Sarasota, Fla.App.1969, 221 So.2d 164. Florida National Bank had no liability upon the unaccepted checks and it held money of the Coral Gables First National Bank properly returnable to the Coral Gables Bank; therefore the appellant Eastern Air Lines had no claim to the money. Elmore v. Palmer First Nat. B. & T. Co. of Sarasota, Fla.App.1969, 221 So.2d 164.
Affirmed.